 Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 1 of 17




Plaintiff Exhibit K
               Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 2 of 17




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                          TOG-001483
                 Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 3 of 17
                                 Greenwich Police Department           Policy Number:
                                           Unified Policy Manual                                1004g
                            Title:
                                                             CONFLICTS OF INTEREST
              Original Issue: January 1, 2011   Authority:
                  Last Re-Issue: July 9, 2019   Chief JJH           Review Cycle: January            Page 1 of 4



          1004g.1 PURPOSE                                           1004g.4 PROCEDURE

          Public service work requires that officers do             a. Nonexclusive Listing of Non-Violations
          not compromise the authority, integrity,
          trust, or confidence inherent to their                    Freedom of speech and associated issues
          positions.                                                provided the exercise of such rights does
                                                                    not substantially interfere with the ability to
          Officers have easy and often uncensored                   provide services to the community in an
          and unquestioned access to people,                        efficient, effective and safe manner.
          information, resources and positions of
          trust not easily available to the general                 Note: Refusal to follow management’s
          citizen. This “freedom of office” must be                 request to discontinue a conflict of interest
          governed and controlled if the public trust               situation is not a violation of this standard;
          is to be preserved. Failure to do so will                 these incidents are acts of insubordination
          severely restrict the Department’s ability to             (see GPD UPM 1004p).
          provide services in an effective and efficient
          manner.                                                   Responding to an unexpected emergency,
                                                                    while on duty, of a personal nature that
          When conflicts of interest occur between                  requires immediate action if the supervisor
          the officer’s private rights as a citizen and             verifies and approves the necessity and
          the privileged rights attributed to the                   another officer’s safety is not an issue.
          officer’s position, management attempts to
          bring about a reasonable balance if                       The right to associate with any person
          possible. When this balance cannot be                     whose reputation, criminal history, moral
          negotiated, management must initiate                      character, or vested interest is not in
          action designed to safeguard the public                   conflict with Department goals, objectives,
          trust.                                                    ethics, or mission.

          1004g.2 POLICY                                            The right to join any group or association
                                                                    that does not have as its political doctrine
          Officers shall not create conflicts of interest           the unlawful overthrow of the United States
          or potential conflicts of interest with the               government or does not advocate unlawful
          duties and obligations of their positions.                criminal or civil actions against any
                                                                    individual or social group.
          1004g.3 DEFINITIONS
                                                                    The right to vote in public elections,
          NONE                                                      primaries, referendums and the like.

                                                                    Making an occasional local area call on
                                                                    business telephones for essential personal



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                            TOG-001516
                Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 4 of 17
                1004g                             CONFLICTS OF INTEREST                           Page 2 of 4




          business during lunch or “break” periods,             Incurring financial liability or obligations for
          provided the officer’s use does not show a            the Department without job authority or
          pattern of abuse or interfere with another            written permission to do so.
          officer’s work efforts.
                                                                Owning a business in whole or part, or
          Local emergency calls regarding illness or            working a secondary job of a non-law
          injury to family members or calls for similar         enforcement nature, that provides a service
          reasons are permitted provided the officer’s          or product that conflicts with or jeopardizes
          use does not show a pattern of abuse or               the Department’s mission, goals or
          interfere with work functions.                        objectives.

          b. Nonexclusive Listing of Violations                 Performing a secondary job or private work
                                                                while on duty such as making business
          Accepting gratuities from any business or             contacts, conducting follow-ups on outside
          person, especially when the giver has a               work, delivering correspondence, selling, or
          personal service to gain from providing the           using computer equipment for personal
          gratuities or where there is the potential for        use.
          gaining a personal service.
                                                                Substandard performance while on duty or
          Engaging in an improper work slow-down.               on a Department-sanctioned side job thus
                                                                giving substantial evidence that a secondary
          Failing to perform a duty because of                  job is a conflict of interest in part or in
          personal interests (e.g., investigate a case          whole.
          because of its incriminating effect on a
          friend or relative; performing a personal             Providing a secondary employer or
          service for a friend, associate or family             members of a secondary employer with
          member at public expense).                            special governmental services or treatment.

          “Fixing” or attempting to have “fixed” a              Purchasing from or for a prisoner or giving
          traffic citation or warrant. (Note: A                 or accepting gifts from or for a prisoner.
          supervisor who uses discretion to void a
          citation or an arrest that was made contrary          Recommending the private or professional
          to policies or enforcement priorities does            services of an attorney, bondsman, wrecker
          not violate this standard, provided the facts         driver, hospital, doctor, architect, engineer,
          are properly documented and the officer               contractor, builder, and the like to a victim
          violating the standard or priority is properly        or prisoner. Members will not make similar
          notified and counseled).                              recommendations to a citizen for personal
                                                                gain, but only as public service.
          Giving out unauthorized information to any
          person (e.g., leaking to the news media,              Releasing or providing access to
          defense attorneys, bondsmen, parents,                 administrative or public information or
          patients, and inmates).                               documents or records without complying
                                                                with established administrative procedures
          Having a substantial interest in a business           or laws governing the proper release or
          that conducts business with this                      controlled release of such information.
          organization or the Town.



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                         TOG-001517
                Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 5 of 17
                1004g                            CONFLICTS OF INTEREST                        Page 3 of 4




          Soliciting for any purpose on public
          premises without proper authorization.               Selling games of chance without managerial
          Soliciting or accepting rewards for                  approval.
          performance or non-performance of
          service.                                             Using Town or Departmental equipment or
                                                               property for personal profit.
          Incurring financial obligations between a
          supervisor and a subordinate if the                  Engaging in behavior that has the effect of
          subordinate attempts to use such                     creating discord or lack of cooperation
          circumstances to gain special favors.                between officers.

          Using information gained from professional           Supervisors through their actions or
          duties for personal gain.                            inactions encourage officers not to fully
                                                               comply with management’s legitimate and
          Using membership as a means to gain                  lawful directives.
          entrance into places of amusement, for free
          meals, drinks, or other gratuities unless            Posting, removing or altering notices on any
          such entity maintains a corporate policy to          bulletin board or document distributed to
          do so.                                               the membership without permission of
                                                               management.
          Working for an individual or establishment
          that has a reputation for violence, crime,           In the role of public servant, permitting
          vice, illegal drug trafficking, etc.                 photographs, names, or by testimonial
                                                               recommendation, participating in an
          Accepting money or favors from prisoners             advertising scheme or enterprise without
          or persons in conflict with the law.                 authorization.

          Abuse of Town or Departmental e-mail,                1004g.5 MISCELLANEOUS
          telephones or other communications
          devices to send or receive personal                  NONE
          messages of a non-emergency or non-
          critical nature.                                     1004g.6 REFERENCES

          Solicitation for any cause during working                See also GPD UPM 1006 GRATUITIES
          time or in working areas (work time does                 Town of Greenwich Personnel Policy
          not apply to break or meal times as long as               Manual
          such solicitation is not in a work area; work
          area does not include a break room or                1004g.7 ATTACHMENTS
          parking lot).
                                                               NONE
          Distributing literature in work areas at any
          time during working time (work time does
          not apply to break or meal times as long as
          such solicitation is not in a work area; work
          area does not include a break room or
          parking lot).



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                    TOG-001518
                Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 6 of 17
               1004g                          CONFLICTS OF INTEREST         Page 4 of 4




          1004g.8 REVISION HISTORY

          January 1, 2011 (New) – Chief DCR
          January 31, 2011 (Re-Issued) – Chief DCR
          April 16, 2012 (Revised) – Chief JJH
          March 13, 2013 (Re-Issued) – Chief JJH
          February 12, 2014 (Revised) – Chief JJH
          January 26, 2015 (Re-Issued) – Chief JJH
          February 3, 2016 (Re-Issued) – Chief JJH
          March 24, 2017 (Re-Issued) – Chief JJH
          January 31, 2018 (Revised) – Chief JJH
          January 29, 2019 (Re-Issued) –Chief JJH
          July 9, 2019 (Revised for Accreditation) –
          Chief JJH




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                TOG-001519
                 Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 7 of 17
                                 Greenwich Police Department           Policy Number:
                                           Unified Policy Manual                         1004k
                            Title:
                                                   DISHONESTY OR UNTRUTHFULNESS
              Original Issue: January 1, 2011   Authority:
             Last Re-Issue: January 29, 2019    Chief JJH     Review Cycle: January           Page 1 of 2



          1004k.1 PURPOSE                                     Minor omissions or errors on reports or
                                                              cases that have no significant impact on
          Public support is based on public trust and         outcome or when the officer has not been
          confidence. Performance standards in this           working with or has not worked with such
          area are much higher for public employees           reports or cases for a long period of time.
          than for the ordinary citizen. History has
          shown that having lost trust in its elected or      Using     legitimate    interrogation     or
          appointed officials, the public is quick to         investigation    techniques     to    solicit
          react, often resulting in reductions in             information from a criminal suspect.
          operating budgets, creation of external
          review boards, replacement of officials, and        b. Nonexclusive Listing of Violations
          in some cases abolishment of the
          organization.                                       Conducting a performance evaluation in a
                                                              manner that does not comply with the
          1004k.2 POLICY                                      policies governing performance evaluations
                                                              or does not comply with the spirit or intent
          Officers shall not lie, give misleading             of the evaluation process.
          information or half-truths, or falsify written
          or verbal communications in official reports        Covering up or purposefully failing to report
          or in their statements or actions with              violations of law or Department policy.
          supervisors,       another    person,       or
          organization when it is reasonable to expect        Failing to conduct a professional
          that such information may be relied upon            investigation and , because of it, allowing an
          because of the officer’s position or                innocent person to be prosecuted. (NOTE:
          affiliation with this Department.                   This may also be a violation of GPD UPM
                                                              1004l, the competency standard.)
          1004k.3 DEFINITIONS
                                                              Falsifying a job application, police reports,
          NONE                                                Departmental forms, attendance records,
                                                              certification records, public documents, etc.
          1004k.4 PROCEDURE
                                                              Giving or receiving money, services or other
          a. Nonexclusive Listing of Non-Violations           valuable considerations in exchange for
                                                              special treatment (e.g., transfers, hiring,
          Filing information that proves to be wrong          promotions, job assignments and the like).
          when the officer can provide substantial
          evidence that he or she had no intent to be         Improperly influencing or interfering with
          in error.                                           another’s appointment, promotion, merit,
                                                              assignments, working conditions and the
                                                              like.



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                     TOG-001526
                 Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 8 of 17
                 1004k                      DISHONESTY OR UNTRUTHFULNESS                    Page 2 of 2




          Falsifying a sick leave report, workers            1004k.8 REVISION HISTORY
          compensation or accident claim.
                                                             January 1, 2011 (New) – Chief DCR
          Falsifying any report in part or whole or          January 31, 2011 (Re-Issued) – Chief DCR
          failing to provide a complete and accurate         April 16, 2012 (Re-Issued) – Chief JJH
          report or account when it is evident to a          March 13, 2013 (Revised) – Chief JJH
          reasonable and prudent person that a               February 12, 2014 (Re-Issued) – Chief JJH
          complete report would lead to a different          January 26, 2015 (Re-Issued) – Chief JJH
          conclusion.                                        February 3, 2016 (Re-Issued) – Chief JJH
                                                             March 24, 2017 (Re-Issued) – Chief JJH
          Giving untruthful or misleading statements         January 31, 2018 (Re-Issued) – Chief JJH
          or partial truths during a legal proceeding,       January 29, 2019 (Re-Issued) – Chief JJH
          internal investigation, or administrative
          proceeding.

          Making untruthful or misleading statements
          or partial truths about any officer,
          supervisor, command staff or their
          operations.

          Providing citizens with misleading or false
          information to avoid performance of duties
          or delivery of an expected service.

          Requesting others to change or withdraw a
          report or notice without proper cause, or
          causing the delay of any official
          communications.

          1004k.5 MISCELLANEOUS

          NONE

          1004k.6 REFERENCES

          NONE

          1004k.7 ATTACHMENTS

          NONE




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                TOG-001527
                 Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 9 of 17
                                 Greenwich Police Department           Policy Number:
                                           Unified Policy Manual                           1004l
                            Title:
                                                        COMPETENT PERFORMANCE
              Original Issue: January 1, 2011   Authority:
             Last Re-Issue: January 29, 2019    Chief JJH       Review Cycle: January           Page 1 of 2



          1004l.1 PURPOSE                                       competent knowledge of applicable
                                                                sections of Federal and State statutes,
          In a public organization where much of the            ordinances of the Town, relevant court
          work effort involves citizens’ liberties,             decisions and rulings and Departmental
          physical safety, and expenditures of public           policies.
          resources,       incompetent     performance
          cannot be tolerated. When incompetent                 1004l.3 DEFINITIONS
          performance is discovered, its source must
          be dealt with effectively and efficiently.            Incompetent Performance:        Performance
          When this potential occurs, the Department            that fails to meet standards.
          runs the risk of incurring severe criticism,
          the loss of public trust, and the potential for       1004l.4 PROCEDURE
          civil liability.
                                                                a. Nonexclusive Listing of Non-Violations
          NOTICE:       As the term is used here
          competency is a characteristic of a                   An officer who asks questions and is not
          performance, not a characteristic of an               able to competently perform a duty or task
          individual.      To say that an officer’s             because he or she has not had the training
          performance lacks competence does not                 or experience available to the typical
          mean the officer is incompetent.                      successful performer who does similar
          Competence is based on performance                    duties or tasks.
          failure, not officer fault.
                                                                An officer whose performance drops for a
          Officers are hired to achieve results; and if         short period of time because of personal
          an officer brings about an acceptable                 problems provided the officer recovers in a
          performance result, he or she has displayed           reasonable period of time.
          the ability to apply his or her combination
          of knowledge, skill, and attitude within the          B. Nonexclusive Listing of Violations
          context of the situation.
                                                                Lack of knowledge of applicable laws,
          Knowledge, skill, and attitude are useless to         ordinances, court rulings and Department
          the organization if the officer is unable to          policies that an officer should reasonably be
          apply them in a productive manner.                    expected to know.

          1004l.2 POLICY                                        An officer has to be repeatedly told how to
                                                                do the routine tasks of the job.
          Officers shall perform competently all
          assigned or assumed job responsibilities,             A supervisor when he or she fails to correct
          duties and tasks.     Officers of the                 a subordinate’s infraction when such
          Department are expected to have                       infraction is first made known or when the



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                      TOG-001528
               Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 10 of 17
                1004l                          COMPETENT PERFORMANCE                        Page 2 of 2




          supervisor could have been reasonably              Taking frustrations out on others or failing
          expected to be aware of the problem.               to prevent such frustrations that lead to
                                                             injury or damage to persons or property.
          Accepting or reporting information related
          to duties as true or factual without taking        1004l.5 MISCELLANEOUS
          reasonable steps to verify the correctness
          and accuracy of the information.                   NONE

          Consistent failure to enter accurate report        1004l.6 REFERENCES
          data on reports or into information storage
          files.                                             NONE

          Consistent failure to pass regular qualifying      1004l.7 ATTACHMENTS
          exams or tests within the established time
          periods.                                           NONE

          Consistent inability to comprehend or              1004l.8 REVISION HISTORY
          understand    supervisory   instructions,
          explanations, or directions for work               January 1, 2011 (New) – Chief DCR
          performance         through       normal           January 31, 2011 (Re-Issued) – Chief DCR
          communication channels.                            April 16, 2012 (Revised) – Chief JJH
                                                             March 13, 2013 (Re-Issued) – Chief JJH
          Failing to conduct a performance evaluation        February 12, 2014 (Re-Issued) – Chief JJH
          according to procedure.                            January 26, 2015 (Re-Issued) – Chief JJH
                                                             February 3, 2016 (Re-Issued) – Chief JJH
          Failing to satisfy performance standards on        March 24, 2017 (Re-Issued) – Chief JJH
          any assigned or assumed duty or task after         January 31, 2018 (Re-Issued) – Chief JJH
          receiving     comparable      training  and        January 29, 2019 (Re-Issued) – Chief JJH
          experience as the typical officer.

          Habitually making the same types of
          mistakes and failing to accept constructive
          criticism.

          Consistently failing to respond to calls in a
          normal and timely manner.

          Failing to control temper or composure or
          overreacting to another’s verbal comments
          or physical gestures.

          Repeated failure to complete reports when
          necessary information is available after
          receiving notice to correct.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                  TOG-001529
                Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 11 of 17
                                Greenwich Police Department           Policy Number:
                                           Unified Policy Manual                             5045
                            Title:
                                                         INVESTIGATING SEX CRIMES
             Original Issue: January 29, 2019   Authority:
             Last Re-Issue: January 29, 2019    Chief JJH         Review Cycle: August           Page 1 of 7



          5045.1 PURPOSE                                          1. Due to the trauma of a sexual assault, a
                                                                     victim reaching out for assistance may
          The purpose of this policy is to provide                   be in crisis. The victim's behaviors may
          officers and investigators with guidelines                 actually be symptomatic of this
          for responding to reports of sexual assault,               condition and can range from hysteria,
          assisting victims, collaborating with local                crying and rage to laughter, calmness,
          health and service agencies, and conducting                and unresponsiveness. There is no one
          interviews with victims, witnesses, and                    typical reaction, so it is important to
          suspects.                                                  refrain from judging or disregarding any
                                                                     victim.
          5045.2 POLICY
                                                                  2. When a caller reports a sexual assault,
          It is the policy of the Greenwich Police                   the      Public      Safety       Dispatch
          Department to treat all victims with dignity               Telecommunicator (PSDT) shall follow
          and respect, and to ensure that victims of                 standard        emergency        response
          sex crimes are provided a private setting                  procedures to include: evaluating and
          where they are not visible and                             properly prioritizing the call, securing
          conversations cannot be overheard when                     medical assistance if necessary,
          being interviewed.                                         inquiring about a suspect's current
                                                                     location, and obtaining detailed
          5045.3 DEFINITIONS                                         information to identify the suspect.
                                                                     Information about the relationship with
          Victim Advocate: Victim advocate applies                   the victim, weapon use, and history of
          to a wide range of service providers, rape                 violence shall also be obtained.
          crisis counselors, social workers, victim
          witness providers within a prosecutor's                 3. To ensure critical evidence is not lost,
          office, and law enforcement officers,                      PSDT personnel shall:
          including departmental victim advocates.
          Depending on the primary functions of                       a. Ask whether the victim has bathed,
          these different advocates, the levels of                       urinated, or made other physical
          confidentiality and privilege vary and should                  changes and advise against doing so.
          be communicated to the victim.
                                                                      b. Ask the victim to use a clean jar to
          5045.4 PROCEDURE                                               collect the urine should the victim
                                                                         have to urinate.
          A. Public       Safety         Dispatch
             Telecommunicator (PSDT) or Call Taker                    c. Let the victim know that other
             Response                                                    evidence may still be identified and
                                                                         recovered so the crime should still




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                        TOG-001982
                Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 12 of 17
                 5045                            INVESTIGATING SEX CRIMES                          Page 2 of 7




                 be reported if the victim has bathed                b. Inform the victim that an Officer of
                 or made other physical changes.                        the same sex will be provided, if
                                                                        desired and available.
             d. Preserve     the     communications
                recording for the investigation.                     c. Contact a victim advocate, through
                                                                        the Center for Sexual Assault (see
             e. Explain to the caller that these                        info below), as soon as possible, to
                questions will not delay an officer's                   provide support throughout the
                response to the caller's location.                      reporting and investigative process.

          B. Initial Officer Response                                d. Supply victims of sexual assault, in
                                                                        writing, with the name, address, and
          1. The initial Officer responding to the                      telephone number of the nearest
             scene shall:                                               sexual assault crisis center:

             a. Make contact with the victim, as                            Center for Sexual Assault Crisis
                soon as possible, to address safety                         Counseling and Education
                concerns and provide emergency                              733 Summer Street, Suite 503
                medical assistance, if needed.                              Stamford, CT 06901
                                                                            24 Hour Hotline:
             b. Evaluate the scene for people,                                (203) 329-2929
                vehicles, or objects involved, as well                      24 Hour Hotline (Spanish):
                as possible threats.                                          (888) 568-8332
                                                                            Regular Business Hours:
             c. Relay all vital information to other                          (203) 348-9346
                responding officers and supervisors,
                including any possible language                  3. Evidence Collection:
                barriers.
                                                                     a. Victim-centered care is paramount
             d. Secure the crime scene and                              to the success of the forensic
                determine if there are multiple                         examination of victims of sexual
                crime scenes, to ensure that                            assault. A timely, professional
                evidence is not lost, changed, or                       forensic examination increases the
                contaminated.                                           likelihood that injuries will be
                                                                        documented and evidence collected
             e. Request assistance from the Special                     to aid in the investigation and
                Victims Section (SVS).                                  prosecution of sex offenders.

          2. Assisting the victim, Officers shall:                   b. Investigating Officer Actions:

             a. Show understanding, patience, and                           i.   Ask the victim whether there is
                respect for the victim's dignity and                             anyone who should be called or
                attempt to establish trust and                                   notified, and facilitate this
                rapport.                                                         contact.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                         TOG-001983
              Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 13 of 17
               5045                             INVESTIGATING SEX CRIMES                           Page 3 of 7




                ii. Address any special needs of the                          pickup of the evidence collection
                    victim, such as communication                             kit upon completion.
                    or mobility, and notify the victim
                    advocate of the special need.                          xi. When taking custody of the
                                                                               evidence collection kit from the
                iii. Explain the purpose of the                                hospital, Officers shall complete
                     forensic examination and its                              a Greenwich Police Department
                     importance to the investigation                           Property label documenting the
                     and provide the victim with                               chain of custody and shall secure
                     information on the procedure.                             the kit in the property / evidence
                                                                               refrigerator section at Police
                iv. Inquire whether the victim will                            Headquarters.
                    consent    to    a     forensic
                    examination.                                C. Stranger vs. Non-Stranger Assaults:

                v. Inform the victim of the right to            a. Non-Stranger Assaults
                   decline any or all parts of the
                   examination.                                 The majority of non-stranger sexual assaults
                                                                result in a consent defense. Thus, evidence
                vi. Encourage a victim who is                   of particular importance includes:
                    unwilling to undergo a forensic
                    exam to get medical attention                  i.      Evidence of physical or verbal
                    including testing for pregnancy                        resistance on the part of the victim.
                    and      sexually    transmitted
                    diseases.                                     ii.      Evidence of genital or non-genital
                                                                           injury.
                vii. Notify a victim advocate to offer
                     the victim support when a                   iii.      Detailed account of the victim's
                     forensic examination is to be                         thoughts and feelings during the
                     conducted.                                            assault.
                viii. Advise the victim that the                 iv.       Information regarding the suspect's
                      forensic examiner will collect any                   size and strength in comparison to
                      clothing that was worn during or                     the victim's.
                      immediately after the sexual
                      assault.                                    v.       Information     regarding   the
                                                                           environment in which the assault
                ix. Assist in arranging for clothing                       took place (such as isolation,
                    the victim may need after the                          soundproofing).
                    examination.
                                                                 vi.       Information regarding the victim's
                x. The Officer shall accompany the                         behavior after the assault, including
                   victim to the hospital and relay                        posttraumatic stress.
                   relevant information to hospital
                   staff, as well as arrange for




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                          TOG-001984
                 Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 14 of 17
                 5045                           INVESTIGATING SEX CRIMES                       Page 4 of 7




           b. Stranger Assaults:                                    c. A social worker, victim’s advocate,
                                                                       psychologist, or other person
            i.    Evidence in stranger sexual assaults                 providing emotional support to the
                  often center on a question of                        victim, unless the victim objects to
                  identification      pending       the                the presence of such person and
                  processing of DNA evidence.                          requests the exclusion of such
                  Therefore, investigative strategies                  person from the interview; and
                  must remain flexible. Evidence will
                  typically include latent fingerprints,            d. Where appropriate, the parent or
                  photo array, DNA and trace                           parents of the victim, if requested
                  evidence collection.                                 by the victim, shall be present
                                                                       during the interview of the victim.
          D. Identifying and Locating Witnesses:
                                                                F. Preliminary Victim Interview:
            i.    Responding officers must identify
                  and     interview any potential               1. Sexual assault investigations typically
                  witnesses, bearing in mind that                  include both a preliminary and
                  there may be multiple crime scenes.              subsequent in-depth interview with the
                  It is especially important that the              victim. The preliminary interview is
                  first person the victim told about the           intended to establish whether a crime
                  sexual assault be identified and                 has occurred. A secondary interview is
                  interviewed.                                     necessary to corroborate additional
                                                                   facts as they develop. Investigators are
          E. Victim Interviews:                                    cautioned against conducting multiple
                                                                   victim interviews as they could have a
          1. Personnel shall provide a private setting             traumatic impact on the victim.
             for interviewing victims of a crime of
             sexual assault. A private setting is an
                                                                2. In the initial response, the officer shall
             enclosed room from which occupants
                                                                   first establish the elements of the
             are not visible or otherwise identifiable,
                                                                   crime(s) and identify any and all
             and whose conversations cannot be
                                                                   witnesses, suspect(s), evidence, and
             heard from outside such room.
                                                                   crime scene(s). The officer must
                                                                   understand that the preliminary
          2. Only the following persons shall be
                                                                   interview is not intended to be a
             present during the interview of the
                                                                   comprehensive or final interview.
             victim:

             a. Persons directly and immediately                3. Involvement of a Victim Advocate:
                related to the interviewing of a
                particular        victim       (e.g.,               a. Every effort shall be made by the
                Officers/Detectives assigned to the                    investigating officer to contact the
                case);                                                 Center for Sexual Assault Crisis
                                                                       Counseling and Education as soon as
             b. The victim;                                            possible. If the victim declines
                                                                       assistance from an advocate,
                                                                       personnel shall provide the victim



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                      TOG-001985
               Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 15 of 17
                5045                           INVESTIGATING SEX CRIMES                        Page 5 of 7




                 with written referrals for trauma                 d. Express empathy to the victim and
                 informed care.                                       an interest in the victim's well-being.

          4. Victim Interview Protocol:                        6. During the interview, the officer shall:

             a. Based on the length of time                        a. Obtain contact information for the
                between the assault and report of                     victim,    including    temporary
                the crime and the individual's                        accommodations.
                personal history, the victim may be
                in      crisis   and      experiencing             b. Explain the nature of the preliminary
                posttraumatic stress disorder and                     interview and the need for follow-up
                exhibiting a range of behaviors that                  contacts.
                will likely change over time.
                                                                   c. Ask the victim to explain what they
             b. The victim's response to the trauma                   remember and
                of a sexual assault shall not be used
                in any way to measure credibility.                 d. Revisit the possibility of a support
                When drugs or alcohol are involved,                   person for victims who initially
                the victim may have limited                           declined the offer.
                recollection or be unable to give a
                complete account of the crime. Not                 e. Explain that other professionals such
                knowing the details of what                           as detectives, Forensic personnel,
                happened may exacerbate the                           and /or representative of the Office
                trauma experienced by the victim.                     of the Chief State’s Attorney
                                                                      (typically representative from GA1)
                                                                      may have additional questions.
             c. Interviews shall be conducted
                promptly if the victim is coherent
                                                               7. At the conclusion of the initial interview,
                and consenting.
                                                                  the officer shall:
          5. Prior to initiating the interview, the                a. Give the victim the investigating
             officer should:                                          detective's contact information.

             a. Interview any witness who might                    b. Encourage the victim to contact the
                have seen or spoken with the victim                   detective with any additional
                before, during, or after the assault.                 information, evidence, or questions.

             b. Accommodate the victim's request                   c. Remind the victim that visible
                for a victim’s advocate or support                    evidence of injury may appear later,
                person, whenever possible.                            and to contact the investigators for
                                                                      additional photographs or other
             c. Secure a private location for the                     documentation.
                interview that is free from
                distractions.                                      d. Provide information on how to apply
                                                                      for court orders to protect the
                                                                      victim.



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                      TOG-001986
               Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 16 of 17
                5045                            INVESTIGATING SEX CRIMES                       Page 6 of 7




             e. Provide written referrals for trauma            2. In the event that the victim is under the
                informed care and the State Office                 influence of drugs or alcohol, has been
                of the Victims Services.                           injured, or as a result of the assault has
                                                                   not slept, and barring exigent
             f. Provide     transportation       when              circumstances requiring an arrest or
                reasonably possible.                               identification, the interview may be
                                                                   delayed.
             g. Inform the victim about the next
                steps in the investigation.                     3. The interview shall be conducted in a
                                                                   location that is convenient, accessible,
          G. Protecting Victim Rights:                             and comfortable for the victim. The
                                                                   Detective shall provide or arrange for
          1. Throughout the investigation of the                   transportation for the victim, when
             case, officers shall protect the                      needed.
             confidentiality    of    the    victim's
             information to the maximum extent                  4. At the start of the follow-up interview,
             possible. Per CGS 54-86d and 54-86e,                  the Detective shall:
             the name and address of a sexual
             assault victim shall not be released to                a. Accommodate the victim's request
             the public or press.                                      for a victims advocate or support
                                                                       person, whenever possible.
          2. In addition, victims should be provided
             information on:                                        b. Discuss the purpose and scope of
                                                                       the interview.
             a. The rights of a crime victim.
                                                                    c. Review contact information for both
             b. How to contact police if harassed or                   the victim and detective that may
                intimidated by the suspect(s).                         need to be updated.

             c. The definitions of information that                 d. Explain the victim's rights, including
                are part of the public record and                      confidentiality.
                what is confidential.
                                                                    e. Address arrest decisions, including
             d. The possibility of media coverage                      an explanation of the status of the
                and information the media has                          case.
                access to regarding sexual assault
                crimes.                                         5. While conducting the follow-up
                                                                   interview, the Detective shall:
          H. Follow-Up Interview Protocol:
                                                                    a. If possible, allow the victim to
          1. An in-depth follow-up interview shall be                  describe what occurred without
             conducted after the victim has been                       interruption;
             medically examined and treated, and
             personal needs have been met.                          b. Relay what the Detective heard for
                                                                       accuracy, identify new information
                                                                       or developments, and ask questions.



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                      TOG-001987
               Case 3:18-cv-01322-KAD Document 308-11 Filed 09/29/20 Page 17 of 17
                5045                           INVESTIGATING SEX CRIMES                     Page 7 of 7




             c. Clarify any inconsistencies with               2. Officers should be cognizant of statute
                earlier accounts of the sexual assault            of limitations historical dates (see
                in a non-threatening manner.                      Attachment #1).

             d. Document the victim's actions in               5045.5 MISCELLANEOUS
                response to the attack, the victim's
                state of mind during the attack,               NONE
                specific statements made by the
                perpetrator, and the nature of any             5045.6 REFERENCES
                relationship with the suspect and
                explain the importance of these                NONE
                questions from a prosecutorial
                standpoint.                                    5045.7 ATTACHMENTS

             e. Inquire about any circumstances                Attachment 1 – Sexual Assault Statute of
                that may indicate the use of a drug            Limitations Chart
                to facilitate the sexual assault (such
                as whether the victim experienced              5045.8 REVISION HISTORY
                any loss of memory, disorientation,
                severe illness, or hallucinations).            January 29, 2019 (New for Accreditation) –
                                                               Chief JJH
             f. Assist the victim in developing a
                safety plan, in the event safety
                concerns exist, and encourage the
                victim to call police if the suspect
                violates any existing court orders or
                if the suspect contacts the victim in
                any way.

          I. Arrest and Prosecution Decisions:

          1. In the immediate aftermath of a sexual
             assault, a victim shall not be expected or
             encouraged to make decisions regarding
             the investigation.

          J. Delayed Reports:

          1. Due to the trauma and fear experienced
             by victims, delayed reporting of sexual
             assaults is common and should not
             deter a thorough investigation. Officers
             should not pose questions that could be
             perceived as judgmental or accusatory
             regarding a delayed report.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                  TOG-001988
